Order entered October 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00234-CR

                             JOHN HENRY WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55608-S

                                            ORDER
       On September 19, 2013, this Court ordered the Dallas County District Clerk to file a

supplemental record containing the cost bill and accompanying documents. To date, we have not

received the supplemental record.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, a supplemental clerk’s record containing a detailed itemization of the costs

assessed in this case, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bill shall be signed by the officer who charged the cost or the officer who is entitled to receive

payment for the cost. We further ORDER that the supplemental clerk’s record include a
document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                    /s/    LANA MYERS
                                                           JUSTICE